108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sarah R. MILLARES, Plaintiff-Appellant,v.HAYWOOD COUNTY DEPARTMENT OF SOCIAL SERVICES, Defendant-Appellee.
No. 96-2664.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Sarah R. Millares, Appellant Pro Se.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing without prejudice her civil action involving Appellee's removal of her children.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Millares v. Haywood County Dep't of Social Servs., No. CA-96-194 (W.D.N.C. Aug. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED